DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
2.	Claims 1-11 are pending and are examined below.
Claim Rejections - 35 USC § 102/103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

8.	Claim(s) 1-5 and 7-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Isono, JP 2009/259605 (cited in IDS), or, in the alternative, as being unpatentable over Isono in view of Ogata, U.S. Publication No. 2017/0346071.
Regarding Claims 1 and 11, Isono teaches a a positive electrode active material for a lithium secondary battery comprising a lithium composite metal oxide (see paragraph 27) in a form of secondary particles that are aggregates of primary particles, wherein the secondary particles have voids in interior thereof (see claim 7);
Additionally, Isono shows that a number of voids per 1 micron2 of cross section is between .5 and 4.35.  In particular, as shown in the third party submissions to KIPO and the EPO, fig. 6B of Isono shows a SEM image of the particles of Isono.  There are approximately 110 voids in the image shown in 6B, which, as set forth in the third party submission to the EPO (incorporated herein and filed in the 3/9/21 IDS) is about .69 (using the methodology therein).
While it is the examiner’s position that Isono anticipates claim 1 (and indeed, the only way of measuring the number of voids as defined is with a method such as SEM, which does not necessarily 
Ogata teaches that void content in a lithium oxide positive electrode material much be in a certain range in order to prevent poor ion conductivity while not decreasing the discharge capacity of the material (see, e.g., paragraph 30).
Therefore, even if amended claim 1 is not anticipated by Isono, absent a showing of criticality or unexpected results it would be obvious to one of ordinary skill in the art to specifically provide the number of voids per square micron to be between .5 and 4.35, in order to optimize ion conductivity and discharge capacity.
Furthermore, regarding the cited BET specific surface area in claim 11, as the structure of Isono/the combination are identical, it is the examiner’s position that the references meet this feature.
Regarding Claim 2, Isono teaches that the material has a centroid in cross section with a middle portion and a surface portion (shown in fig 6B).  Additionally, fig. 6b shows that the middle region having a radius A/4 is isolated corresponding to an average particle diameter A, with the void cross sectional area ration in the space is .75% or more or 50% or less.
Regarding Claims 3-5, Isono, as provided in the incorporated third party submission, provides the limitations of claim 3 (see fig. 6B).
Regarding Claims 7 and 8, table 6 of Isono shows the composition as claimed.
Regarding Claims 9 and 10, Isono teaches a positive electrode for a lithium secondary battery.
9.	Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Isono (or Isono in view of Ogata) as applied above, in view of Hori, JP 2012/059416 (cited in prior actions).
Regarding Claim 6, Isono does not specifically teach NMP retention.  Hori shows that the particles have NMP retention in the range claimed and are a suitable positive electrode material.  As .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW T MARTIN whose telephone number is (571)270-7871.  The examiner can normally be reached on 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on 303-297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/MATTHEW T MARTIN/Primary Examiner, Art Unit 1721